Citation Nr: 1638138	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right lower extremity peripheral neuropathy from February 16, 2011.  

2.  Entitlement to a disability rating greater than 20 percent for left lower extremity peripheral neuropathy from February 16, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to January 1970, to include service in Vietnam.  He received decorations, including the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Bronze Star Medal.

This appeal comes before the Department of Veterans Affairs (VA) Board of
Veterans' Appeals (Board) from a February 2010 rating decision of the VA Regional Office (RO). 

In September 2012, the Veteran withdrew his prior request for a hearing before the Board.

In April 2014, the Board decided the issues of entitlement to increased compensation for the bilateral lower extremity peripheral neuropathy prior to February 16, 2011, and remanded the issues of entitlement of entitlement to increased compensation for the bilateral lower extremity peripheral neuropathy from February 16, 2011 for further development.  The claims on appeal are again before the Board for further appellate proceedings. 


FINDING OF FACT

Since February 16, 2011, the Veteran's bilateral lower extremity peripheral neuropathy is manifested by numbness, tingling, burning, shooting pain, paresthesia, loss of sensation, and incomplete paralysis of the sciatic, external popliteal (common peroneal), and posterior tibial nerves; but, moderately severe incomplete paralysis of the sciatic nerve, severe incomplete paralysis of the external popliteal nerve (common peroneal), or complete paralysis of the posterior tibial nerve is not shown.  



CONCLUSIONS OF LAW

1.  Since February 16, 2011, the criteria for a disability rating greater than 20 percent for right lower extremity peripheral neuropathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.124a, Diagnostic Code 8520, 8521, 8525 (2015).  

2.  Since February 16, 2011, the criteria for a disability rating greater than 20 percent for left lower extremity peripheral neuropathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.124a, Diagnostic Code 8520, 8521, 8525 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compliance with Prior Remand

In April 2014, the Board remanded the case and directed the AOJ to obtain outstanding VA treatment records, to include updated treatment records and in particular, a February 16, 2011 VA podiatry note, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's peripheral neuropathy.  The Board stated that "[a]ll indicated tests and studies should be conducted."  The Veteran was afforded such an examination in May 2014, and the examiner provided the requested information.  The Board acknowledges that the Veteran's representative contends in the June 2016 Appellant's Brief that the AOJ did not comply with the Board's April 2014 remand directives essentially because the May 2014 VA examiner allegedly did not provide the Veteran with all necessary diagnostic tests.  However, the determination as to which diagnostic tests are necessary to determine the severity of organic nerve impairment is a medical determination.  Because there is no indication that the Veteran's representative has medical expertise, the Veteran's representative's contention that the Veteran was not provided with the necessary diagnostic tests in the May 2014 VA examination has no probative value.  On the other hand, the May 2014 VA examination report shows that the May 2014 VA examiner conducted neurological testing, including a reflex exam and a sensory exam, and that the VA examiner objectively tested the nerves affected.  There is no indication by the VA examiner that EMG or NCV studies were necessary.  

The claims were then readjudicated in a October 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication notice by letter in March 2009, which discussed the evidence necessary to support the claim for increased rating and how VA would assist him in obtaining additional relevant evidence.  Also, the Veteran was notified as to how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the period on appeal, the Veteran was afforded a VA examinations in May 2014 and April 2012.  The examiners each conducted a medical examination and provided sufficient information regarding the Veteran's bilateral lower extremity neurological manifestations associated with his diabetes mellitus such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other evidence of record are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected right lower extremity and left lower extremity peripheral neuropathy associated with diabetes mellitus is each currently rated as 20 percent disabling for the period on appeal, from February 16, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (pertaining to the sciatic nerve).  The Veteran contends that these ratings do not accurately depict the severity of his disability.  Application of this diagnostic code is proper as it contemplates the Veteran's bilateral lower extremity neurological symptoms and the underlying nerve root affected.  Further, DC 8520 provides the highest possible evaluation of all the applicable diagnostic codes. 

The Board notes that the June 2012 EMG and NCV and the May 2014 VA examination together show bilateral lower extremity involvement of the sciatic nerve, as well as the external popliteal (common peroneal) and posterior tibial nerves.  Therefore, the Board will also consider the criteria under DCs 8521 and 8525.  The Board has considered the applicability of other diagnostic codes and concludes that no other diagnostic codes are for application.  

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.    

Under 38 C.F.R. § 4.124a, DC 8520 (pertaining to paralysis of the sciatic nerve), a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  

Under DC 8521 (pertaining to paralysis of the external popliteal, or common peroneal, nerve), a 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A maximum 40 percent rating is warranted for complete paralysis, where the foot drops and there is slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes is lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

Under DC 8525 (pertaining to paralysis of the posterior tibial nerve), a 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A maximum 30 percent rating is warranted for complete paralysis, with paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  Here, there is no lay report or medical evidence indicating complete paralysis of the posterior tibial nerve.  For example, the May 2014 VA examiner stated that there is mild incomplete paralysis of the posterior tibial nerve.  Complete paralysis of this nerve is not shown, and criteria for an increased rating under DC 8525 are not met or approximated.  

The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The terms "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his subjective symptoms, and the Board finds the Veteran's reports as to his symptoms are credible.  On the other hand, the Board considers the performance of neurological testing, to include objective testing as to the severity and extent of organic impairment of a nerve, to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's and his representative's lay determinations as to the severity and extent of organic nerve root impairment are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Here, the Board acknowledges the Veteran's representative's argument in the June 2016 Appellant's Brief that the Veteran's bilateral lower extremity nerve impairment is more severe than currently rated.  However, because the record does not indicate that the Veteran or his representative has medical expertise or training, such lay determination as to the extent of organic impairment of the nerves has no probative value.   

From February 16, 2011, the evidence shows that the bilateral lower extremity peripheral neuropathy is manifested by numbness, tingling, burning, shooting pain, paresthesia, and loss of sensation, as shown in a June 2012 VA treatment record and a February 16, 2011 VA podiatry note.  In the June 2012 VA treatment record, the Veteran also reported impairment of motor function in that he has imbalance issues.  The Veteran reported to the May 2014 VA examiner that his numbness in this toes is chronic, he has episodic pain and numbness in his feet and weakness in his legs.  He also reported to the VA examiner that his current activities include gardening and lawn mowing.  The Board also notes that the May 2014 VA examiner noted that the Veteran's gait is normal.  

The June 2012 EMG and NCV and the May 2014 VA examination together show incomplete paralysis of the sciatic, external popliteal (common peroneal), and posterior tibial nerves.  The May 2014 VA examiner noted that the incomplete paralysis of each of these nerves is no worse than mild.  The May 2014 VA examiner also noted that the Veteran has trophic changes of hairless, lusterless feet.  Muscle strength testing in the May 2014 VA examination was within normal limits except that there was slight decreased strength on active movement (4/5 strength) against some resistance of the bilateral ankles.  Reflexes were normal except for hyperactive without clonus of the left knee.  There was decreased sensation of the bilateral lower legs, ankles, feet, and toes also shown on the May 2014 VA examination.  The Board also notes that a September 2013 VA podiatry note shows that there is bilateral diminished protective sensation.  

Here, though the medical evidence shows no worse than mild organic incomplete paralysis of the bilateral sciatic and common peroneal nerves, the Board notes that there is decreased sensation of the bilateral lower extremities with trophic changes and that the Veteran has reported chronic pain and numbness and that he has reported some balance issues.  For these reasons, the Board finds that the incomplete paralysis of the sciatic and common peroneal nerves is moderate in severity.  Therefore, the criteria for a 20 percent rating under either DC 8520 or DC 8521 are met from February 16, 2011, and the 20 percent rating is confirmed.  

On the other hand, the remaining lay and medical evidence recurrently shows that Veteran's motor functioning of the bilateral lower extremities is not limited.  The Board notes that there is a June 2012 VA nursing inpatient note that showed a neurological assessment with normal motor functioning of the bilateral legs.  The Board also notes that the Veteran himself reported to the May 2014 VA examiner that his current activities include gardening and lawn mowing, and the May 2014 VA examiner noted that the Veteran's gait is normal.  

For these reasons, the Board finds that the Veteran's relative impairment in motor function, trophic changes, and sensory disturbances do not nearly approximate a level of "moderately severe" functional impairment due to incomplete paralysis of the sciatic nerve, which are the criteria required for an increased rating of 40 percent under DC 8520.  Therefore, a rating greater than 20 percent under DC 8520 from February 16, 2011 is not warranted.  

Also, for the above reasons, the Board finds that the Veteran's relative impairment in motor function, trophic changes, and sensory disturbances do not nearly approximate a level of "severe" functional impairment due to incomplete paralysis of the common peroneal nerve, which are the criteria required for an increased rating of 30 percent under DC 8521.  Therefore, a rating greater than 20 percent under DC 8521 from February 16, 2011 is not warranted.  

If a disability results in symptomatology that may be separately rated, there is no prohibition in assigning separate evaluations.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating, with foot dangle and drop and slight droop of the first phalanges of all toes.  38 C.F.R. 
§ 4.124a . The symptoms of foot drop and droop are also found in the rating criteria for paralysis of the peroneal nerve and paralysis of the muscles of the foot is found in the rating criteria for paralysis of the posterior tibial nerve.  Therefore, separate evaluations would violate the rule against pyramiding, which does not allow for compensation of the same symptoms under separate diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Accordingly, separate ratings for peroneal and posterior tibial nerves are not warranted.

At no point during the appeal period have the criteria for ratings greater than those discussed above been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral lower extremity peripheral neuropathy, which, since February 16, 201, is manifested by numbness, tingling, burning, shooting pain, paresthesia, loss of sensation, and incomplete paralysis of the sciatic, external popliteal (common peroneal), and posterior tibial nerves.  These symptoms are contemplated by the general descriptions of the affected nerves, and thus, there is no symptom that is found to be outside the schedule. 

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  The Veteran is evaluated for coronary artery disease, rated as 30 percent; PTSD, rated as 30 percent; diabetes mellitus, rated as 20 percent; right and left lower extremity peripheral neuropathy, rated as 20 percent disabling each; and bilateral hearing loss, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left and/or right lower extremity peripheral neuropathy results in further disability when looked at in combination with any other service-connected disability or disabilities.  Accordingly, referral for extraschedular consideration is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating greater than 20 percent for right lower extremity peripheral neuropathy from February 16, 2011, is denied. 

Entitlement to a disability rating greater than 20 percent for left lower extremity peripheral neuropathy from February 16, 2011, is denied.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


